IN THE SUPREME COURT OF IOWA
                               No. 13–0283

                         Filed September 27, 2013


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

TAREK A. KHOWASSAH,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission recommends suspension of attorney’s law

license for ethical violations. LICENSE SUSPENDED.



      Charles L. Harrington and Nicholas Trè Critelli III, Des Moines, for

complainant.



      Tarek A. Khowassah, Iowa City, pro se.
                                    2

ZAGER, Justice.

      This matter comes before us on the report of a division of the

Grievance Commission of the Supreme Court of Iowa. See Iowa Ct. R.

35.10.    The Iowa Supreme Court Attorney Disciplinary Board (Board)

alleged the respondent, Tarek A. Khowassah, violated our ethical rules by

operating a motor vehicle while intoxicated and misappropriating funds.

The grievance commission found Khowassah’s actions violated the Iowa

Rules of Professional Conduct and recommended Khowassah’s license to

practice law be suspended for either three months or six months. Based
on our de novo review of the findings of fact, conclusions of law, and

recommendation of the commission, we conclude the Board established

by a convincing preponderance of the evidence that Khowassah

committed violations of our ethical rules.    As a result, we suspend

Khowassah’s license to practice law indefinitely with no possibility of

reinstatement for three months.

      I. Background Facts and Proceedings.

      Khowassah was admitted to the Iowa bar in 2005. He was in the

private practice of law from September 2005 until October 2010. In April

2011, Khowassah was hired by the Waterloo office of the state public

defender.

      On April 9, 2011, Khowassah was arrested for operating while

intoxicated (OWI), first offense, and was subsequently convicted of the

charge.     Khowassah self-reported this conviction to the Board, which

found that he violated Iowa Rule of Professional Conduct 32:8.4(b) by

“commit[ting] a criminal act that reflects adversely on the lawyer’s

honesty, trustworthiness, or fitness as a lawyer in other respects.” For
this violation, the Board privately admonished Khowassah on December

29, 2011.
                                       3

        Khowassah was a member of the U.S. Army Reserves. On March

24, 2012, Khowassah began a leave of absence from his employment

with the state public defender pursuant to military orders requiring he

report to active duty at Fort Huachuca, Arizona, for a period of 120 days.

Prior to commencing his leave of absence, and consistent with his

employer’s policy on military leave, Khowassah completed and submitted

time sheets that would entitle him to thirty days of paid military leave.

        On March 25, 2012, shortly before leaving Iowa to begin his

military service, Khowassah was arrested for OWI, second offense. He
immediately called his commanding officer and reported the arrest. As a

result of the arrest, his active duty orders were rescinded on March 28,

2012.    Khowassah never advised his supervisor with the state public

defender of his arrest or that his military orders had been rescinded.

Khowassah did not thereafter report to work, but began receiving military

leave pay from his employer.      Khowassah did nothing to prevent the

direct deposit of $5678.40 in military leave pay.

        Khowassah contends that he did not inform his employer of his

rescinded orders because he anticipated he would be able to quickly

resolve the outstanding charge and his military orders would be

reissued, thus entitling him to the military leave pay he had received.

On May 7, 2012, Khowassah sent an email to his employer, inquiring as

to a possible overpayment of his military leave pay, but failing to mention

the rescission of his military orders. Khowassah did nothing to correct

the previously submitted time sheets claiming military leave pay.

        In June 2012, the state public defender began an investigation into

the above-described events. At a meeting with the state public defender
and     his   immediate   supervisor   on   June    26,   2012,   Khowassah

acknowledged that his orders had been rescinded and that he had not
                                     4

informed his employer of this fact.      He further acknowledged he had

retained the military leave pay, despite knowing he was not entitled to

the money. On that same day, Khowassah wrote a check for $5678.40,

reimbursing his employer for the entire amount of military leave pay he

had improperly retained.       On October 23, 2012, Khowassah was

convicted of the lesser included offense of OWI, first offense.

      II. Standard and Scope of Review.

      We have consistently articulated our standard of review in attorney

disciplinary cases in the following manner:

      Attorney disciplinary proceedings are reviewed de novo. The
      Board bears the burden of proving misconduct by a
      convincing preponderance of the evidence, which is a lesser
      burden than proof beyond a reasonable doubt but a greater
      burden than is imposed in the usual civil case. If we
      determine the Board has met its burden and proven
      misconduct, we may impose a greater or lesser sanction than
      the sanction recommended by the commission.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weaver, 812 N.W.2d 4, 9 (Iowa

2012) (citations omitted).

      The Board and Khowassah entered a joint stipulation of facts and

conclusions of law.    We note that stipulations of facts are binding on

each of the parties. Iowa Supreme Ct. Att’y Disciplinary Bd. v. McCarthy,

814 N.W.2d 596, 601 (Iowa 2012). “However, a stipulation is not binding
as to a violation or a sanction. We will determine whether a violation

occurred and the appropriate sanction based upon the facts we find from

the stipulation and our review of the record.” Id. (citations omitted).

      III. Ethical Violations.

      The Board charged Khowassah with two violations of rule 32:8.4(b)

and one violation of rule 32:8.4(c) of the Iowa Rules of Professional
Conduct. The commission concluded the Board proved these charges by

a convincing preponderance of the evidence. We review these attorney
                                     5

disciplinary proceedings de novo.          See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Powell, 830 N.W.2d 355, 357 (Iowa 2013). Though we

are not bound by the commission’s findings and recommendations, we

do give respectful consideration to them. Id. at 358.

      A. Committing a Criminal Act.            Iowa Rule of Professional

Conduct 32:8.4(b) states, “It is professional misconduct for a lawyer to

. . . commit a criminal act that reflects adversely on the lawyer’s honesty,

trustworthiness, or fitness as a lawyer in other respects.” Iowa R. Prof’l

Conduct 32:8.4(b).      The Board alleges Khowassah committed two
criminal acts that reflect adversely on his honesty, trustworthiness, or

fitness as a lawyer: operating while intoxicated and theft for the

misappropriation of funds. We acknowledge Khowassah was not acting

as an attorney when he committed the acts the Board classified as

criminal acts.   Nevertheless, we have consistently held this fact is

irrelevant when determining whether attorneys violate rule 32:8.4(b).

Weaver, 812 N.W.2d at 12–13. We will address both the OWI charge and

the theft charge in turn.

      Initially, we note that “not all criminal acts reflect on an attorney’s

fitness to practice law. Rather, we focus on the link between the conduct

and the actor’s ability to function as a lawyer.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Cannon, 821 N.W.2d 873, 877 (Iowa 2012) (citations

and internal quotation marks omitted). We have observed:

      “Illegal conduct can reflect adversely on fitness to practice
      law. A pattern of repeated offenses, even ones of minor
      significance when considered separately, can indicate
      indifference to legal obligation. The mere commission of a
      criminal act does not necessarily reflect adversely on the
      fitness of an attorney to practice law. The nature and
      circumstances of the act are relevant to determine if the
      commission of the criminal act reflects adversely on the
      attorney’s fitness to practice law.”
                                        6

Id. (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784
N.W.2d 761, 767 (Iowa 2010)).

      We consider specific factors in determining whether a sufficient

nexus exists to support the conclusion that a criminal act reflects

adversely on the attorney’s fitness to practice law.

      “There must be some rational connection other than the
      criminality of the act between the conduct and the actor’s
      fitness to practice law. Pertinent considerations include the
      lawyer’s mental state; the extent to which the act
      demonstrates disrespect for the law or law enforcement; the
      presence or absence of a victim; the extent of actual or
      potential injury to a victim; and the presence or absence of a
      pattern of criminal conduct.”

Id. at 877–78 (quoting Templeton, 784 N.W.2d at 767).

      1. OWI Conviction.       Khowassah has stipulated to his OWI

conviction. We have consistently noted that “we find stipulations of facts

by the parties to be binding on them.”                 Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Knopf, 793 N.W.2d 525, 528 (Iowa 2011). Thus, we

conclude the Board has proven Khowassah was convicted of the offense

of   operating   while   intoxicated,       first   offense,   by   a   convincing

preponderance of the evidence.

      We initially note “[a]n act that signals the characteristic of

intemperance is considered to be an act that reflects adversely on a
lawyer’s fitness to practice law.” Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Schmidt, 796 N.W.2d 33, 41 (Iowa 2011). We now apply the Templeton

factors to determine if this criminal act reflects adversely on Khowassah’s

fitness to practice law. See Cannon, 821 N.W.2d at 877–78.

      We begin by examining Khowassah’s mental state. See id. at 878.

Khowassah acknowledges he struggles with alcohol problems and
depression. He contends marital and child custody issues contributed to

his depression and alcohol abuse.              We have repeatedly said that
                                     7

“ ‘depression and alcoholism do not excuse’ ” attorneys from violating our

ethical rules.   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Roush, 827
N.W.2d 711, 717 (Iowa 2013) (quoting Cannon, 821 N.W.2d at 878).

       We also consider whether Khowassah’s conduct shows disrespect

for the law and law enforcement. See Cannon, 821 N.W.2d at 877. We

previously held an attorney who prevented his wife from calling 911 to

report his violent behavior towards her showed disrespect for law

enforcement. Schmidt, 796 N.W.2d at 41. In that case, we also found

the attorney’s actions in breaking through a steel cage in a police car
demonstrated disrespect for the law and law enforcement.             Id.   In

contrast, the record does not indicate Khowassah was anything but

cooperative with law enforcement during the stop or the subsequent

criminal proceedings. The record also does not indicate he attempted to

use his position as an attorney to unfairly influence the proceedings. His

conduct in driving while intoxicated seems more reflective of his

compromised mental state than a reflection of disrespect for the law.

       We also note that no one was actually victimized by Khowassah’s

crime, a factor weighing against a finding that he violated rule 32:8.4(b).

However, though no one was injured as a result of Khowassah’s

compromised driving, we have repeatedly noted that “operating a motor

vehicle while intoxicated ‘create[s] . . . grave risk of potential injury’ to

others.”    Cannon, 821 N.W.2d at 878 (quoting Weaver, 812 N.W.2d at

11).   Thus, this factor weighs heavily in favor of finding a violation

occurred.

       Finally, we consider whether Khowassah engaged in a pattern of

criminal conduct. Id. In Roush, we identified several cases in which we
found the Board established that an attorney engaged in a pattern of

criminal conduct. 827 N.W.2d at 717. These cases included an attorney
                                          8

who was convicted for illegal drug possession, but continued to use

drugs and escalated his drug use; an attorney who was convicted of OWI

on three occasions; an attorney who was convicted twice for domestic

abuse and who violated multiple court orders; an attorney who

repeatedly peeped into a home, constituting six counts of invasion of

privacy; and an attorney who had four substance abuse-related

convictions. Id. (citations omitted). This is a closer case than the cases

cited by Roush, as it involved only two incidents. In addition to his 2012

OWI, Khowassah had one prior OWI. Nevertheless, these incidents were
within one year of each other.       We find this factor weighs in favor of

finding a violation of rule 32:8.4(b).

      Based on our evaluation of the Templeton factors, we find

Khowassah committed a violation of rule 32:8.4(b) because his criminal

conduct in operating a motor vehicle while intoxicated reflects adversely

on his fitness to practice law.

      2. Theft. The Board alleges Khowassah’s failure to return money

he knew he had not earned constituted theft. Khowassah concedes he

retained money that was not his. Further, he acknowledges if he had

promptly made his employer aware of the change in his military orders,

the money would never have been deposited. With no dispute as to the

facts, we must analyze whether Khowassah committed the crime of theft.

      We first note that while Khowassah was not criminally charged

with theft, that fact does not color our analysis. Comm. on Prof’l Ethics &

Conduct v. Hall, 463 N.W.2d 30, 35 (Iowa 1990) (“It is . . . immaterial that

respondent was not charged or convicted of a crime.                  A criminal

conviction is not a condition precedent to a discipline proceeding when
the   facts   themselves   warrant       discipline.”).   Rather,   in   attorney

disciplinary cases involving allegations of crime, “[t]he charges against
                                        9

[the attorney] must be proved by a convincing preponderance of the

evidence.” Comm. on Prof’l Ethics & Conduct v. Pappas, 313 N.W.2d 532,

534 (Iowa 1981).      We also note that “a criminal law defense is not a

defense in a disciplinary proceeding since the purpose of a disciplinary

hearing is not primarily intended to punish the lawyer but rather to

protect the public.” Comm. on Prof’l Ethics & Conduct v. Williams, 473
N.W.2d 203, 206–07 (Iowa 1991) (finding an entrapment defense did not

protect an attorney from disciplinary charges based on his criminal

conduct).
         The Board alleges Khowassah’s failure to alert his employer as to

the change in his eligibility to receive military leave pay and subsequent

delay in returning the incorrectly received military leave pay constitutes

theft.    Khowassah acknowledges the error in allowing the funds to be

deposited and then failing to promptly return them but denies these

actions meet Iowa’s statutory definition of theft.

         Our legislature has decreed:

                A person commits theft when the person does any of
         the following:

         1. Takes possession or control of the property of another, or
         property in the possession of another, with the intent to
         deprive the other thereof.

         2. Misappropriates property which the person has in trust,
         or property of another which the person has in the person’s
         possession or control, whether such possession or control is
         lawful or unlawful, by using or disposing of it in a manner
         which is inconsistent with or a denial of the trust or of the
         owner’s rights in such property, or conceals found property,
         or appropriates such property to the person’s own use, when
         the owner of such property is known to the person.

Iowa Code § 714.1(1)–(2) (2011).
         The Board cites State v. Bugely, 408 N.W.2d 394 (Iowa Ct. App.

1987), a case involving the failure of a defendant to return a rental car,
                                    10

as support for its contention that Khowassah committed theft in the

second degree. We disagree, finding that case to be distinguishable.

      In Bugely, the court of appeals emphasized that “[t]he fact finder

may infer misappropriation from failure to return . . . property within 72

hours of [a] rental agreement deadline.” 408 N.W.2d at 396. The court

also noted that “there must be sufficient evidence of a specified deadline

for return to support conviction of theft by a bailee of a rental car.” Id.

Further, in Bugely, the rental car agency attempted to regain possession

of the car by calling the defendant’s mother—the number the defendant
had given it when the defendant rented the car.         Id. at 395.     The

defendant’s mother told the rental car agency the defendant was not

there and she did not know when he would return. Id. The defendant

did not return the rental car agency’s call. Id. Only after the defendant

was apprehended by police was the agency able to regain control of its

property. Id.

      The facts in this case are clearly distinguishable.              Here,

Khowassah believed he could quickly resolve the criminal charge and

have his military orders reissued. He would then be entitled to the state

military leave pay, only on a delayed basis. After being confronted by his

employer, Khowassah immediately acknowledged that this was a mistake

and returned the money on the same day. Based on this record, we do

not find Khowassah had the requisite intent to commit the criminal act

of theft, even under the lesser standard of a convincing preponderance of

the evidence. Because we do not conclude that Khowassah committed

theft, we correspondingly cannot conclude that he committed a second

violation of rule 32:8.4(b).
      B. Conduct       Involving   Dishonesty,     Fraud,    Deceit,     or

Misrepresentation. Iowa Rule of Professional Conduct 32:8.4(c) states,
                                   11

“It is professional misconduct for a lawyer to . . . engage in conduct

involving dishonesty, fraud, deceit, or misrepresentation.”   The Board

alleges that Khowassah’s conduct in receiving and neglecting to return

funds to which he had no claim constituted conduct involving

dishonesty, fraud, deceit, or misrepresentation.

      We begin by noting that mere negligence is not sufficient to

constitute a violation of rule 32:8.4(c) prohibiting misrepresentation.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797 N.W.2d 591, 605

(Iowa 2011). We found no violation of rule 32:8.4(c) when two attorneys,
working together, failed to provide information which their client

requested, including billing records and an accounting for funds. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Qualley, 828 N.W.2d 282, 292–93

(Iowa 2013) (concluding two attorneys did not violate rule 32:8.4(c) when

they were merely “incompetent” and did not intentionally make false

statements to their client). We did find a violation of this rule when an

attorney failed to provide relevant discovery information in a case in

which he was a party.       Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Rhinehart, 827 N.W.2d 169, 180 (Iowa 2013).        Additionally, we have

found violations of rule 32:8.4(c) in situations in which attorneys have

made false statements to the security commission, Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Kersenbrock, 821 N.W.2d 415, 421 (Iowa 2012),

forged a document, Iowa Supreme Ct. Att’y Disciplinary Bd. v. Newman,

748 N.W.2d 786, 787–88 (Iowa 2008), knowingly filed a forged document

with the court, McCarthy, 814 N.W.2d at 609, and altered a document,

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Schall, 814 N.W.2d 210, 213–

14 (Iowa 2012).
      In this case, Khowassah knew he was only entitled to receive

military leave pay if he was on active duty military leave. He knew the
                                    12

military leave pay had been deposited into his account even though he

was no longer entitled to receive it. Although he arguably believed he

could get the criminal charges promptly resolved, get his orders

reinstated, and again be entitled to the military leave pay, he kept the

money well beyond the time any of this was possible.              We conclude

Khowassah engaged in conduct involving dishonesty, deceit, and

misrepresentation in violation of Iowa Rule of Professional Conduct

32:8.4(c).

      IV. Sanction.
      Under our court rules, we have the authority to discipline an

attorney in multiple ways, including the “suspension or revocation of the

attorney’s license, as well as additional or alternative sanctions such as

reprimands,   restitution,   payment     of   costs,   practice    limitations,

appointment of a trustee or receiver ‘and other measures consistent with

the purposes of attorney discipline.’ ” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Carpenter, 781 N.W.2d 263, 269 (Iowa 2010) (quoting Iowa Ct. R.

35.9, now Iowa Ct. R. 35.10).

      We determine sanctions based on individual circumstances, taking

into account multiple factors. Qualley, 828 N.W.2d at 293.

      In determining the appropriate discipline, we consider the
      nature of the alleged violations, the need for deterrence,
      protection of the public, maintenance of the reputation of the
      bar as a whole, and the respondent’s fitness to continue in
      the practice of law, as well as any aggravating and mitigating
      circumstances. The form and extent of the sanctions must
      be tailored to the specific facts and circumstances of each
      individual case. Significant distinguishing factors in the
      imposition of punishment center on the existence of multiple
      instances of neglect, past disciplinary problems, and other
      companion violations.

Id. (citation and internal quotation marks omitted).
                                        13

      Khowassah committed two violations of our rules of professional

conduct. In sanctioning attorneys who have violated rule 32:8.4(b), we

have previously imposed sanctions ranging from a public reprimand to

revocation. See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Stowe,

830 N.W.2d 737, 741–42 (Iowa 2013) (revoking an attorney’s license after

he was convicted on two counts of felony forgery for misappropriating

client funds); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Wheeler, 824
N.W.2d 505, 513 (Iowa 2012) (suspending an attorney’s license for six

months for knowingly making a false statement to a financial
institution); Cannon, 821 N.W.2d at 882–83 (suspending an attorney’s

license for thirty days for three substance abuse-related convictions that

adversely reflected on his fitness to practice law);Weaver, 812 N.W.2d at

16 (suspending for two years the license of an attorney convicted of

operating while intoxicated, third offense, and harassment and who also

had multiple previous disciplinary and legal problems); Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Lustgraaf, 792 N.W.2d 295, 299, 301–02 (Iowa

2010) (imposing a public reprimand for an attorney who failed to file

required tax returns, but noting that the attorney did not realize that he

needed   to   file   the   returns);   Templeton,   784   N.W.2d   at   770–71

(suspending an attorney’s license for three months for multiple instances

of crimes involving peeping into windows).

      For attorneys who have violated rule 32:8.4(c), we have imposed

sanctions ranging from a public reprimand to a two-year suspension.

See, e.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v. Liles, 808 N.W.2d
203, 206–07 (Iowa 2012) (suspending an attorney’s license for sixty days

for forging the signature of a witness to a will); Newman, 748 N.W.2d at
789 (imposing a public reprimand on an attorney who forged a judge’s

signature on an “approved-but-unsigned order”); Iowa Supreme Ct. Att’y
                                    14

Disciplinary Bd. v. Thompson, 732 N.W.2d 865, 868–69 (Iowa 2007)

(suspending an attorney’s license for nine months for forging the

signature of a judge on a court order); Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Stein, 603 N.W.2d 574, 575–76 (Iowa 1999)

(suspending an attorney’s license for two years for numerous false

statements to conceal his neglect of a real estate transaction).

      A number of factors weigh in favor of mitigation.       “We consider

cooperation with the Board’s investigation to be a mitigating factor.”

Qualley, 828 N.W.2d at 294.        Khowassah fully cooperated with the
Board.    Mental and physical conditions, including alcoholism and

depression, may also be mitigating factors, though they do not constitute

legal justifications or excuses for violations of ethics rules. Cannon, 821

N.W.2d at 881. Due to the isolated nature of this incident, we accept

Khowassah’s explanation that the separation from his wife and inability

to see his children for an extended period of time caused him to act in

ways that were not consistent with his character and contributed to his

depression and alcohol abuse.

      Khowassah has sought and complied with substance abuse and

mental health treatment.    Khowassah served five days in the Johnson

County jail and attended the forty-eight-hour Kirkwood College OWI

class. In November 2012, he successfully completed intensive outpatient

treatment at MECCA in Iowa City, Iowa.        He has also been receiving

counseling and has been prescribed several antidepressant medications.

We conclude Khowassah’s actions in addressing his alcohol abuse and

depression are mitigating factors.        See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Marks, 759 N.W.2d 328, 332 (Iowa 2009).
      Khowassah      has   also   demonstrated      remorse    and   taken

responsibility for his behavior. He has acknowledged his mistakes and
                                       15

expended effort in receiving treatment for the underlying causes of his

actions.      Further, to avoid complications in the likely event of a

revocation or suspension, he chose to suspend his practice of law until

the issue could be fully resolved. “We consider accepting responsibility

and demonstrating remorse to be mitigating factors.”               Cannon, 821

N.W.2d at 882.

       There are aggravating circumstances also.          Approximately fifteen

months before the OWI arrest that triggered the rescission of his military

orders, the Board issued Khowassah a private admonition for a previous
OWI.    Though we “do not discipline an attorney twice for the same

conduct, . . . we do consider previous disciplinary action as an

aggravating factor in determining sanctions.”             Id. (citation omitted).

While we do not consider private admonishments to be discipline per se,

we have held that they put attorneys on notice not to repeat the conduct.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96,

110 (Iowa 2012). Thus, Khowassah’s previous admonition constitutes an

aggravating factor.

       While we acknowledge that when he was confronted, Khowassah

made prompt repayment of the funds he inappropriately retained, he did

not attempt repayment until the confrontation. When another attorney

failed to repay unauthorized withdrawals from a nonprofit association’s

account until after he was caught, we found that if the attorney “had

truly understood the gravity of his actions and had genuinely intended to

replace the . . . funds, he would have done so long before the discovery of

his confiscation.” Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Bell,

650 N.W.2d 648, 653 (Iowa 2002). As a result, we gave “no weight to [the
attorney]’s    belated   assertion   that   he   always     intended   to   make

repayment.” Id. Based on the two violations of our ethical rules, and
                                    16

considering all of the mitigating and aggravating factors, we conclude a

short period of suspension is necessary.

      V. Disposition.

      Upon our de novo review, and for the reasons set forth above, we

suspend the license of Tarek A. Khowassah to practice law in this state

for three months from the date of the filing of this opinion.           The

suspension applies to all facets of the practice of law, as provided in Iowa

Court Rule 35.13(3), and requires notification to clients, as outlined in

rule 35.23.
      Upon application for reinstatement, Khowassah must demonstrate

that he has not practiced law during the period of his suspension and

that he has complied with all of the requirements for reinstatement

provided in rule 35.14.    Prior to any reinstatement, Khowassah shall

provide documentation from a licensed health care professional regarding

the maintenance of his sobriety and his fitness to practice law. See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Marks, 831 N.W.2d 194, 203 (Iowa

2013) (imposing a similar requirement). The costs of this proceeding are

assessed against Khowassah pursuant to rule 35.27(1). Reinstatement

shall not be ordered until all costs are paid. Iowa Ct. R. 35.27(3).

      LICENSE SUSPENDED.